TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-10-00400-CR



                                Robert Charles Smith, Appellant

                                                  v.

                                   The State of Texas, Appellee


  FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 26TH JUDICIAL DISTRICT
        NO. 90-594-K26, HONORABLE WILLIAM S. LOTT, JUDGE PRESIDING



                                       NO. 03-10-00494-CV



                                   In re Robert Charles Smith


                  ORIGINAL PROCEEDING FROM WILLIAMSON COUNTY


                             MEMORANDUM OPINION


               In cause number 03-10-00400-CR, appellant Robert Charles Smith filed a notice of

appeal from an order issued by the Texas Court of Criminal Appeals, dismissing his application for

writ of habeas corpus. This Court does not have appellate jurisdiction over orders or opinions issued

by the Texas Court of Criminal Appeals. See Tex. Const. art. V, § 5(a) (“The Court of Criminal

Appeals shall have final appellate jurisdiction coextensive with the limits of the state, and its

determinations shall be final, in all criminal cases of whatever grade, with such exceptions and under
such regulations as may be provided in this Constitution or as prescribed by law.”); see also Tex.

Code Crim. Proc. art. 4.04 (West 2005). Accordingly, we dismiss the appeal for want of jurisdiction.

               In cause number 03-10-00494-CV, Smith filed a petition for writ of mandamus,

seeking to compel the trial court to take certain actions related to his appeal in cause number 03-10-

00400-CR. Specifically, Smith seeks to compel the trial court to issue certification of his right to

appeal, grant his motion to proceed without costs, order preparation of a free record, and appoint

counsel to represent him on appeal. Because we dismiss Smith’s appeal in cause number 03-10-

00400 for want of jurisdiction, we dismiss his petition for writ of mandamus as moot.




                                               __________________________________________

                                               Diane M. Henson, Justice

Before Justices Patterson, Waldrop and Henson

Dismissed for Want of Jurisdiction

Filed: August 20, 2010

Do Not Publish




                                                  2